Citation Nr: 0123896	
Decision Date: 10/01/01    Archive Date: 10/09/01

DOCKET NO.  01-05 421	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to service connection for squamous cell 
carcinoma of the larynx.

2.  Entitlement to an increased evaluation for residual right 
thigh scar with retained foreign bodies, currently evaluated 
as 10 percent disabling.

3.  Entitlement to an increased evaluation for residuals of 
shrapnel wound of the left pleural cavity with retained 
foreign bodies, currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
December 1967.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Columbia, South Carolina.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  There is no competent evidence of record etiologically 
linking the veteran's squamous cell carcinoma of the larynx 
to his service or any exposure to Agent Orange in Vietnam, 
nor was squamous cell carcinoma of the larynx shown within 
thirty years after his inservice exposure to Agent Orange.

3.  The residuals of the veteran's a shrapnel wound to the 
veteran's right thigh are manifested by subjective complaints 
of pain with prolonged standing, and objective evidence of 
some muscle and tissue loss in the right thigh, sensory 
deficits consistent with local cutaneous nerve involvement, 
and retained foreign bodies.  There is no evidence of 
impaired muscle tone, swelling, or abnormal hardening with 
contraction.


CONCLUSIONS OF LAW

1.  Squamous cell carcinoma of the larynx was not incurred in 
or aggravated by military service or in-service exposure to 
Agent Orange or any other incident therein, nor may 
incurrence be presumed.  38 U.S.C.A. §§ 1101, 1110, 1116, 
1131, 1153, 5103, 5103A, 5107 (West 1991 & West Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2000).

2.  The criteria for a disability rating greater than 20 
percent for residuals of a shell fragment wound of the right 
leg with retained foreign bodies, have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & West Supp. 
2001); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.20, 4.21, 4.55, 4.56, 
4.73, Diagnostic Code 5311 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he is entitled to service 
connection for squamous cell carcinoma of the larynx.  He 
further contends that he is entitled to a higher evaluation 
for his residuals of right thigh shell fragment wounds with 
retained foreign bodies than that currently assigned.

After reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed with respect to 
this issue, that VA has given the appellant adequate notice 
regarding the evidence necessary to substantiate her claim 
and that no further assistance to the appellant is required 
to comply with the duty to assist mandated by statute.  
38 U.S.C.A. § 5103A (Supp. 2001).  There have also been final 
regulations promulgated to implement the new law.  See 66 
Fed. Reg. 45,620-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326).  It is noted 
that there was a letter sent notifying the appellant of the 
new law, and he has been sent correspondence and information 
concerning evidence needed to support his claims.  There is 
no indication that there is any additional evidence that 
could be obtained that would be useful in substantiating this 
claim.

Factual Background

Although the veteran's service medical records do not include 
the actual reports concerning treatment initially following 
his shell fragment wounds to the right thigh and left chest, 
April and May 1967 physical profiles indicate that he was 
restricted from strenuous physical activity, and other 
specified physical exercises in part because of an infected 
right lateral thigh wound with a sinus tract.  His October 
1967 medical history report indicates that he was 
hospitalized four months after being injured by a land mine.  
The accompanying separation examination report notes that he 
incurred a blast injury to his right thigh in January 1967.  
Clinical evaluation of his skin indicated a 2-inch scar on 
his right thigh.

A February 1969 VA compensation examination notes the veteran 
was wounded in his right thigh in January 1967 and 
subsequently had shrapnel removed.  He had no right thigh 
complaints at the time.  Examination of his right thigh 
revealed a non-tender shrapnel and surgical scar on the 
postero-lateral side of his lower left thigh.  X-ray studies 
showed a small piece of shrapnel in the soft tissue of the 
lower half of the right thigh.  The diagnosis was shrapnel 
and surgical scars of the right thigh.

The veteran was initially granted service connection for 
shrapnel and surgical scars of the left chest and right thigh 
under Diagnostic Code 7805 in an April 1969 rating decision.  
His initial rating was 10 percent.  An April 1973 rating 
decision separated the veteran's residuals of shrapnel wounds 
to the left chest and right thigh, awarding a 20 percent 
evaluation for the former under the provisions of Diagnostic 
Code 6818 and a noncompensable evaluation for his right thigh 
scar with retained foreign bodies under Diagnostic Code 7805.  
However, an August 1973 rating decision awarded the veteran a 
10 percent evaluation for his right thigh residuals of a 
shell fragment wound under Diagnostic Code 5311.

The veteran's claim for an increased rating was received in 
January 2000.  

VA treatment records, dating from October 1999 to January 
2000, indicate that the veteran initially sought prescriptive 
medication for hoarseness of two weeks' duration.  The 
progress note states that it had been a long time since the 
veteran was last seen and he would come in to be checked 
before medications were prescribed.  In January 2000, the 
veteran underwent a laryngoscopy and biopsy for suspected 
squamous cell carcinoma of the larynx.  The post-operative 
diagnosis was advanced squamous cell carcinoma of the left 
larynx. Computed tomography (CT) scans of the veteran's neck 
and chest later that month showed no evidence of metastases.  

A March 2000 VA ear, nose and throat (ENT) examination report 
notes that the veteran was diagnosed with carcinoma of the 
larynx in December 1999.  He began chemotherapy in January 
2000 and was scheduled to begin radiation therapy in April 
2000.  He stated that his symptoms began with chronic 
hoarseness.  He had smoked for 35 years off and on and smoked 
cigars in the last 8 of those years.  He also reported 
occasional alcohol consumption.  He stated that he was 
exposed to Agent Orange in 1967 while stationed in Pleiku.  
He was exposed during a 4-month period.  The diagnosis was 
squamous cell carcinoma of the larynx and the examiner opined 
that there was a high likelihood that this was caused by 
smoking and alcohol consumption.  The examiner further stated 
that the role of Agent Orange in the lesion's occurrence was 
unknown.

The veteran also underwent a VA orthopedic examination in 
March 2000.  He complained of pain in the right lateral thigh 
area precipitated by prolonged standing.  He also reported 
his right leg gave out at times.  Examination of his right 
leg revealed a scar, one-inch in diameter with a small amount 
of muscle loss without loss of the surrounding tissue.  The 
muscle bulk in the right thigh, leg and foot were all normal 
and the motor strength in the right hip, knee and foot 
movements were 5/5.  The examiner indicated that this 
suggested that there was no involvement of any motor nerve in 
the thigh as had been suspected.  However sensory testing did 
reveal paresthesia only around the scar, which was suggestive 
of possible damage to the local branch of the lateral femoral 
cutaneous nerve.  Right leg reflexes were 2+ throughout and 
symmetrical.  The relevant diagnosis was shrapnel injury to 
the right thigh without evidence of any injury to the motor 
nerve.  The examiner noted that the examination was 
consistent with a branch nerve injury of the right femoral 
cutaneous nerve and opined that the injury was quite minimal 
with injury only to the muscles.  The examiner further opined 
that the etiology of the veteran's pain was most likely from 
local scarring from the previous injury.


Analysis

Service Connection

For veterans who served in Vietnam between January 9, 1962, 
and May 7, 1975, the provisions of 38 U.S.C.A. § 1116 and 
38 C.F.R. §§ 3.307(a)(6) and 3.309(e) establish a presumption 
of service connection for certain listed diseases that become 
manifest to a compensable degree during a claimant's lifetime 
or within the time limits established in law for specific 
diseases.  The last date on which a veteran shall be presumed 
to have been exposed to an herbicide agent shall be the last 
date on which he served in the Republic of Vietnam during the 
period beginning on January 9, 1962, and ending on May 7, 
1975.  38 C.F.R. § 3.307(a)(6)(iii).  Service connection on a 
presumptive Agent Orange basis is available under the law for 
respiratory cancers that become manifest within 30 years 
after the last date the veteran was exposed to a herbicide 
agent.  38 C.F.R. § 3.307(a)(6)(ii).  

The Federal Register Volume 59, No. 23, Thursday February 3, 
1994, page 5163, referred to a study by the National Academy 
of Sciences (NAS), on which Congress based the presumptive 
list of diseases.  The cited text indicated that researchers 
found limited/suggestive evidence of an association between 
exposure to herbicides and respiratory cancers, specifically 
cancers of the lung (including the bronchus), larynx, and 
trachea.  The wording of the NAS report and the subsequently 
enacted law and regulations are intended to limit the 
applicability of presumptive in-service incurrence to cancers 
of those portions of the respiratory system specifically 
identified.  38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.309(e).

Although the veteran's service personnel records are not of 
record, his service medical records clearly indicate that he 
had returned to San Francisco by April 1967.  Therefore, his 
last possible exposure to Agent Orange would have been in 
April 1967.  Unfortunately, the medical evidence indicates 
that his squamous cell cancer of the larynx was objectively 
first manifest in October 1999, more than 30 years after his 
last exposure to Agent Orange.  Therefore, he is not entitled 
to service connection for squamous cell carcinoma of the 
larynx on a presumptive basis.  

Where entitlement to service connection for a disorder on a 
presumptive basis is not established, a veteran is not 
precluded from establishing service connection for a claimed 
disability on a direct incurrence basis under the provisions 
of 38 U.S.C.A. § 1110.  See Combee v. Brown, 34 F.3d. 1039 
(Fed. Cir. 1994).  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303(a) (2000).  Service connection may be demonstrated 
either by showing direct service incurrence or aggravation or 
by using applicable presumptions, if available.  Combee v. 
Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994) (specifically 
addressing claims based ionizing radiation exposure). 

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992). 

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that the veteran still has such a 
disorder.  38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. 
App. 488, 494-95 (1997).  Such evidence must be medical 
unless it relates to a disorder that may be competently 
demonstrated by lay observation.  Savage, 10 Vet. App. at 
495.  For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).   

If the disorder is not chronic, it may still be service 
connected if the disorder is observed in service or an 
applicable presumptive period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present disorder to that symptomatology.  Id. at 496-97.  
Again, whether medical evidence or lay evidence is sufficient 
to relate the current disorder to the in-service 
symptomatology depends on the nature of the disorder in 
question.  Id.  

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establish that the disorder was incurred in-service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Although the evidence clearly shows that the veteran has been 
diagnosed with squamous cell carcinoma of the larynx as early 
as October 1999, there is no objective medical evidence that 
this disability was present in service nor does the evidence 
of record link it to his service or any incident therein.  
See Savage v. Gober, 10 Vet. App. 488, 494-95 (1997); see 
also Summers v. Gober, No. 00-7019 (Fed. Cir. Sept. 1, 
2000)(veterans with diseases diagnosed after service must 
still provide competent medical evidence that links it to 
service).  In this respect, the Board acknowledges that the 
VA examiner stated that it was unknown what Agent Orange's 
role was with regard to the veteran's lesion; however, such 
an opinion, couched in equivocal terms, is not entitled to 
any real probative value.  Obert v. Brown, 5 Vet. App. 30, 33 
(1993); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).  The 
preponderance of the evidence is against service connection 
for squamous cell carcinoma of the larynx on a direct basis.

The veteran's representative contends that this issue should 
be remanded because the RO failed to notify him that he could 
submit a statement from his treating physician that his 
cancer was first manifest within the 30 years following his 
exposure to Agent Orange.  However, the Board finds that the 
RO's March 2001 letter to the veteran indicating that he 
could give the RO a medical opinion from his own doctor 
regarding a relationship between his current disability and 
an injury, disease, or event in service adequately advised 
the veteran of his right to submit such a statement.


Increased Evaluation

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  38 C.F.R. § 4.2; 
Francisco v. Brown, 7 Vet. App. 55 (1994).

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), and these ratings are based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155.

The veteran's residuals of shell fragment wound of the right 
thigh with retained foreign bodies, are currently rated under 
Diagnostic Code 5311 for muscle injury to Muscle Group XI.  
Muscle Group XI consists of the posterior and lateral crural 
muscles, and the muscles of the calf.  The group functions in 
propulsion and plantar flexion of the foot, stabilization of 
the arch, flexion of the toes, and flexion of the knee.  A 20 
percent rating is awarded when there is moderately severe 
disability.  Severe disability warrants a 30 percent rating.  
38 C.F.R. § 4.73, Diagnostic Code 5311 (2000).

For VA rating purposes, the cardinal signs and symptoms of 
muscle disability are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, impairment of 
coordination and uncertainty of movement.  38 C.F.R. § 
4.56(c) (2000).  Functional loss must be considered for any 
musculoskeletal disability.  38 C.F.R. § 4.40; DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995).

Evaluation of muscle injuries as slight, moderate, moderately 
severe, or severe, is based on the type of injury, the 
history and complaints of the injury, and objective findings.  
38 C.F.R. § 4.56(d) (2000).

A slight muscle disability typically involves a simple muscle 
wound without debridement or infection.  Service medical 
records should reflect incurrence of a superficial wound with 
brief treatment and return to duty, healing with good 
functional results, without complaints of the cardinal signs 
or symptoms of muscle disability.  Objective findings should 
include minimal scarring, no evidence of fascial defect, 
atrophy, or impaired tonus, and no impairment of function or 
metallic fragments retained in muscle tissue.  Id.

A moderate muscle disability would result from a through and 
through or deep penetrating wound of short track from a 
single bullet, small shell or shrapnel fragment, without 
explosive effect of high velocity missile, residuals of 
debridement, or prolonged infection.  There should be service 
department records or other evidence of in-service treatment 
for the wound, reflecting consistent complaints of one or 
more of the cardinal signs and symptoms of muscle disability, 
particularly lowered threshold of fatigue after average use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, a moderate muscle disability would 
reveal small or linear entrance and (if present) exit scars, 
indicating short track of missile through muscle tissue, some 
loss of deep fascia or muscle substance or impairment of 
muscle tonus and loss of power or lowered threshold of 
fatigue when compared to the sound side.  Id.

Moderately severe muscle disability results from a through 
and through or deep penetrating wound by small high velocity 
missile or large low-velocity missile, with debridement, 
prolonged infection, or sloughing of soft parts, and 
intermuscular scarring.  Service or other records should show 
hospitalization for a prolonged period for treatment of 
wound, reflect consistent complaints of cardinal signs and 
symptoms of muscle disability, and, if present, reveal 
evidence of inability to keep up with work requirements.  
Objective examination should reveal entrance and (if present) 
exit scars indicating track of missile through one or more 
muscle groups.  In addition, there are indications on 
palpation of loss of deep fascia, muscle substance, or normal 
firm resistance of muscles compared with sound side.  Tests 
of strength and endurance compared with sound side 
demonstrate positive evidence of impairment.  Id.

Finally, severe muscle disability occurs when there was a 
through and through or deep penetrating wound due to high- 
velocity missile, or large or multiple low velocity missiles, 
or with shattering bone fracture or open comminuted fracture 
with extensive debridement, prolonged infection, or sloughing 
of soft parts, intermuscular binding and scarring.  Records 
should show hospitalization for a prolonged period for 
treatment of wound, consistent complaints of cardinal signs 
and symptoms of muscle disability worse than those shown for 
moderately severe muscle injuries, and, if present, evidence 
of inability to keep up with work requirements.  Objective 
evidence of severe muscle disability includes ragged, 
depressed, and adherent scars indicating wide damage to 
muscle groups in missile track.  Palpation shows loss of deep 
fascia or muscle substance, or soft flabby muscles in wound 
area.  Muscles swell and harden abnormally in contraction.  
Tests of strength, endurance, or coordinated movements 
compared with the corresponding muscles of the uninjured side 
indicate severe impairment of function.  Additional signs of 
severe muscle disability, when present, include: X-ray 
evidence of minute multiple scattered foreign bodies 
indicating intermuscular trauma and explosive effect of the 
missile; adhesion of scar to one of the long bones, scapula, 
pelvic bones, sacrum or vertebrae, with epithelial sealing 
over the bone rather than true skin covering in an area where 
bone is normally protected by muscle; diminished muscle 
excitability to pulsed electrical current in 
electrodiagnostic tests; visible or measurable atrophy; 
adaptive contraction of an opposing group of muscles; atrophy 
of muscle groups not in the track of the missile; and 
induration or atrophy of an entire muscle following simple 
piercing by a projectile.  Id.

For rating purposes, the skeletal muscles of the body are 
divided into muscle groups in specified anatomical regions.  
38 C.F.R. § 4.55(b) (2000).  Muscle injury ratings will not 
be combined with a peripheral nerve paralysis rating of the 
same body part, unless the injuries affect entirely different 
functions.  38 C.F.R. § 4.55(a) (2000).  The combined 
evaluation of muscle groups acting upon a single unankylosed 
joint must generally be lower than the evaluation for 
unfavorable ankylosis of that joint.  38 C.F.R. § 4.55(d) 
(2000).  For compensable muscle group injuries which are in 
the same anatomical region but do not act on the same joint, 
the evaluation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups.  38 C.F.R. § 
4.55(e) (2000).


Analysis

Subjectively, the veteran complains of right lateral thigh 
with prolonged standing.  He does not complain of 
fatigability or incoordination.  He does not have specific 
hip, knee or ankle joint complaints.  Objectively, the 
evidence reveals a small amount of muscle loss without loss 
of surrounding tissue.  However, his right leg muscle bulk 
and motor strength were normal and the examiner found no 
evidence of motor nerve involvement. X-ray evidence also 
indicated retained foreign bodies in the soft tissue of both 
legs without any bony abnormalities.  There is no indication 
of ragged, depressed and adherent scars or indication of wide 
damage to the muscle groups in the missile track.  Nor is 
there evidence of muscle swelling or abnormal hardening in 
contraction.  Moreover, the examiner found the veteran's 
injury to be minimal.  Earlier findings indicated that the 
right thigh scar was well healed and that there was a small 
piece of shrapnel in the soft tissue of the lower thigh.  
Thus, the Board does not conclude that the overall disability 
picture for residuals of a shrapnel fragment wound to the 
right thigh with retained foreign bodies more closely 
resembles the criteria for a severe disability required for a 
30 percent evaluation.  38 C.F.R. § 4.7.  Therefore, the 
Board finds that the preponderance of the evidence is against 
disability ratings greater than 10 percent for residuals of 
shrapnel wounds to the right thigh with retained foreign 
bodies.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.102, 4.3, 4.7, 
4.56(d), 4.73, Code 5311 (2000).  In reaching this 
conclusion, the Board acknowledges the veteran's complaints 
of pain, but finds that this is adequately considered under 
the provisions of Diagnostic Code 5311.  38 C.F.R. §§ 4.40 
and 4.45; DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).


ORDER

Service connection for squamous cell carcinoma of the larynx 
is denied.

Increased evaluation for residuals of shell fragment wound of 
the right thigh with retained foreign bodies is denied.


REMAND

Effective October 7, 1996, the diagnostic codes and criteria 
for evaluating pleural cavity injuries such as gunshot wounds 
were revised.  The veteran's left pleural cavity shrapnel 
wound residuals with retained foreign bodies, which were 
previously rated under Diagnostic Code 6818, must be 
evaluated under 38 C.F.R. § 4.97, Diagnostic Code 6843.  The 
criteria applicable under Diagnostic Code 6843 require 
evaluation of the severity of the left pleural cavity 
shrapnel residuals based on pulmonary capacity.  The March 
2000 VA compensation examination did not evaluate the 
veteran's pulmonary capacity with pulmonary function testing 
(PFT), the criteria utilized in evaluating such disabilities.  
Therefore, the evidence of record is insufficient to evaluate 
the veteran's residual shrapnel wounds of the left pleural 
cavity under the revised criteria.  The Board is of the 
opinion that the veteran should be provided VA pulmonary 
function test with assessment of his DLCO values, as well as 
his FVC values.  The Court has held that VA's duty to assist 
a veteran in obtaining and developing available facts and 
evidence to support a claim includes obtaining an adequate 
and contemporaneous VA examination which takes into account 
the records of prior medical treatment.  Littke v. Derwinski, 
1 Vet. App. 90 (1990).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain all treatment 
records for the veteran from VA Medical 
Center in Columbia, South Carolina, dated 
from January 2000 to the present.  Any 
records received should be associated 
with the claims folder.

2.  The RO should contact the veteran and 
request that he identify specific names, 
addresses and approximate dates of 
treatment for all health care providers 
who may possess additional records 
pertinent to his claim.  Then with any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
all treatment records identified by the 
veteran which have not been previously 
secured. 

3.  After the above development has been 
completed, but in any event, the RO 
should schedule the veteran for a VA 
pulmonary function testing, in order to 
determine the nature and extent of his 
service-connected left pleural cavity 
shrapnel wound residuals.  The examiner 
is requested to review the veteran's 
claims file and a notation to the effect 
that the examiner reviewed the record 
should be included in the examination 
report. All indicated tests should be 
performed, to include FVC and DLCO 
values. 

The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown may 
have adverse effects on his claim.

4.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001), and implementing 
regulations are fully complied with and 
satisfied.  Thereafter, the RO should 
readjudicate the claim.

If the benefit sought on appeal remains denied, the appellant 
and the appellant's representative, if any, should be 
provided with a supplemental statement of the case (SSOC).  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 



